IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric P. Manson,                             :
                         Petitioner         :
                                            :
                  v.                        : No. 604 C.D. 2020
                                            : Submitted: November 5, 2021
Konica Minolta Business                     :
Solutions U.S.A., Inc.                      :
(Workers’ Compensation Appeal Board),       :
                        Respondent          :

BEFORE:     HONORABLE P. KEVIN BROBSON, President Judge
            HONORABLE MARY HANNAH LEAVITT, Judge
            HONORABLE J. ANDREW CROMPTON, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CROMPTON                           FILED: December 29, 2021


            Eric P. Manson (Claimant) petitions for review from the June 5, 2020
order (Order) of the Workers’ Compensation Appeal Board (Board), which
affirmed the workers’ compensation judge’s (WCJ) July 29, 2019 decision and
order denying Claimant’s Claim Petition for workers’ compensation benefits
(Claim Petition) filed against Konica Minolta Business Solutions U.S.A., Inc.
(Employer). For the reasons that follow, we affirm the Order of the Board.
                         I. Background and Procedural History
            Claimant, a technical specialist who traveled to Employer’s clients’
locations to maintain and repair printers and networks, alleged that he sustained
work-related, cervical and lumbar disc injuries as a result of falling backwards
while descending a flight of steps on December 4, 2017.
               Claimant filed his Claim Petition on February 21, 2018, and on March
5, 2018, Employer filed an Answer to the Claim Petition, denying the material
averments raised therein. The matter was assigned to the WCJ who held hearings,
accepted evidence, and issued a Decision and Order, including Findings of Fact
(F.F.) and Conclusions of Law, on July 29, 2019.
                             II. The WCJ’s Decision and Order
               The WCJ made the following Findings regarding Claimant’s
testimony. On December 4, 2017, Claimant was hurrying to meet a client after
parking his car and slipped on steps in a parking garage. F.F. 1.b. After falling,
Claimant experienced pain in his head and right elbow but continued to see his
client and finished his shift for the day. Id. Claimant noted that he experienced a
headache and soreness but took Tylenol and Motrin and continued working until
December 18, 2017. Id. On December 18, 2017, Claimant could not feel his feet
and legs and went to Nazareth Hospital. F.F. 1.c. Claimant also experienced
dizziness and chest pain, and his hands, shoulder, and neck “locked up.” Id. He
was transferred to Lourdes Hospital and underwent emergency surgery on his neck
on December 19, 2017. Id. He was hospitalized for one week and has not returned
to work. Id.
               Claimant treats with Richard Ratner, M.D., and continues to
experience neck pain. He loses sensation in his feet and has had lower back
tightness. In addition, he has experienced numbness in his legs and right hand.
F.F. 1.e. Claimant cannot return to work without restrictions because he continues
to have difficulty moving, and his job is physical in nature. Id. Claimant appeared



                                          2
at a March 19, 2018 hearing before the WCJ wearing a neck brace and using a cane
provided by Lourdes Hospital. F.F. 1.f. Claimant also uses a quad cane that was
recommended by his physical therapist.         Id.   During the 1990s, Claimant
underwent right knee surgery and was out of work for four or five months. F.F.
1.g.
             Claimant presented the deposition testimony of Dr. Ratner.          Dr.
Ratner testified that he has been Claimant’s primary physician since 2005. F.F.
2.a. Dr. Ratner’s December 27, 2017 report does not note a date for Claimant’s
fall down the steps, and the doctor had no records of the fall or Claimant’s cervical
fusion surgery. F.F. 2.b. Claimant was one-week post-op, as of December 27,
2017, and Dr. Ratner prescribed five days of Tramadol for Claimant’s pain and
advised Claimant to follow-up with his neurosurgeon. Id.
             The WCJ found that Dr. Ratner testified to not knowing the cause of
Claimant’s symptoms but that the symptoms “could be caused by the type of injury
[] somebody would have [from] falling down steps and striking [his] head . . . .”
F.F. 2.e. The WCJ found that Dr. Ratner also testified to Claimant “probably”
having “some preexisting arthritis” and “some abnormal anatomy.” Id. The WCJ
found that Dr. Ratner’s understanding of the mechanics of Claimant’s injury was
that Claimant fell down steps.      However, Dr. Ratner did not know whether
Claimant was at work or whether Claimant received treatment that day or whether
he first received treatment on December 18, 2017. F.F. 2.i. Further, Dr. Ratner did
not know whether Claimant had been out of work since December 18, 2017. Id.
The WCJ found that when Claimant presented at Nazareth Hospital, on December
18, 2017, he reported hurting his right elbow and right knee at the time of his fall.
F.F. 2.j. The WCJ found “[t]here was no head or neck trauma,” which is different



                                         3
than Dr. Ratner’s discussion of the mechanism of Claimant’s injury. Id. The WCJ
found that a neurologic consult note from Nazareth Hospital indicated Claimant
reported falling again about a week and a half after the December 4, 2017 fall but
that Claimant did not report this subsequent fall to Dr. Ratner. F.F. 2.k. The WCJ
found that Dr. Ratner was not sure if Claimant’s second fall had caused additional
symptoms. F.F. 2.n.
            Employer presented the deposition testimony of Richard Alongi who,
at the time, had worked for Employer for 31 years, 22 of which were as a senior
branch service manager.      F.F. 3.a.   Mr. Alongi was Claimant’s immediate
supervisor in December 2017. F.F. 3.b. The WCJ stated that Mr. Alongi testified
to first learning of Claimant’s injury when Claimant called to report he was off
work on December 18, 2017. F.F. 3.h. On December 19, 2017, Claimant’s wife
called to explain that Claimant was in the hospital for emergency surgery. Id. The
next day, Mr. Alongi spoke with Claimant who informed him that he had been hurt
on December 4, 2017, in the parking garage, prior to beginning his shift. Id.
            The WCJ found Claimant to be credible with respect to the December
4, 2017 incident, his job duties, and the requirement that he park in the parking
garage in which he fell on December 4, 2017. F.F. 6. However, to the extent
Claimant related his cervical spine surgery and subsequent disability to his work
injury, the WCJ rejected Claimant’s testimony as neither credible nor competent,
as it was not consistent with the emergency room and hospital records from
December 18-19, 2017, “or with Claimant’s ability to continue his pre-injury job
without restriction or [his] medical treatment for several weeks following the
December 4, 2017 incident.” Id.




                                         4
            The WCJ found Mr. Alongi’s testimony to be credible.              F.F. 7.
However, the WCJ did not find Dr. Ratner’s testimony to be competent or credible
with respect to Claimant’s cervical surgery and ongoing complaints. F.F. 8. The
WCJ stated that “Dr. Ratner’s testimony is equivocal and [] not competent to
support a finding of causation and ongoing disability.” Id. The WCJ found that
Dr. Ratner had no knowledge of the mechanism of the alleged work injury, other
than that Claimant fell down steps, and that he had no knowledge of Claimant’s job
requirements or the medical treatment Claimant received for his alleged work
injury. Id. The WCJ stated:

      Most importantly, although he testified that Claimant’s surgery and
      cervical radiculopathy and myelopathy were related to the alleged
      injury, he did not know the specifics of the injury, was not qualified to
      discuss the details of the surgery, had not seen an [electromyography]
      [(]EMG[)], and indicated that Claimant needs “another opinion and
      more studies to really say what is going on.”
Id. The WCJ determined that “Claimant failed to meet his burden of proving, by
competent and credible medical evidence, that he sustained a disabling injury on
December 4, 2017[, which] required cervical surgery where Claimant continued to
work his regular job.” F.F. 10. Thus, the WCJ denied Claimant’s Claim Petition,
and Claimant subsequently appealed to the Board.
                      III. The Board’s Opinion and Order
            The Board affirmed the determination of the WCJ. The Board agreed
with the WCJ that Claimant’s medical evidence was equivocal and incompetent to
support his claim of a disabling work injury. The Board stated that “[a] medical
opinion which is replete with contradictions and indicates that the work incident
‘could have’ caused the injury is equivocal and incompetent to satisfy [C]laimant’s
burden.” Board Op., 6/5/2020, at 8. The Board further noted that “Dr. Ratner


                                         5
indicated that not only were further studies required, but a second opinion was
needed to nail down the exact nature and cause of Claimant’s symptoms.” Id. In
addition, the Board stated that “Dr. Ratner admitted to not knowing that Claimant
had sustained a second fall shortly after the first fall, which caused symptoms” and
that Dr. Ratner’s testimony revealed that he “was not aware of the details of the
incident or the relevant surrounding history, including a second fall, which caused
numbness and tingling into Claimant’s extremities.” Board Op., 6/5/2020, at 10-
11. The Board added:

       The fact that Dr. Ratner was unaware of these pertinent facts,
       demonstrates that [he] did not have a complete understanding of
       Claimant’s mechanism of injury or the factual circumstances of
       Claimant’s incident and surrounding history. Moreover, his use of the
       words “may” and “could have” constitute a [sic] less than positive
       testimony as to the cause [of the injury] and [the] injury itself.
Board Op., 6/5/2020, at 11. The Board concluded: “Since Claimant presented
equivocal medical testimony in support of his Claim Petition, he was unable to
meet his burden of proof.” Id. Thus, the Board opined that “the WCJ properly
denied and dismissed the Claim Petition.”             Id.     Accordingly, Claimant now
petitions this Court for review of the Board’s Order.1




       1
         Our review is limited to determining whether the WCJ’s findings of fact were supported
by substantial evidence, whether an error of law was committed, or whether constitutional rights
were violated. Phoenixville Hosp. v. Workers’ Comp. Appeal Bd. (Shoap), 81 A.3d 830 (Pa.
2013). “Substantial evidence is such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” City of Phila. v. Workers’ Comp. Appeal Bd. (Kriebel), 29
A.3d 762, 769 (Pa. 2011).



                                               6
                                       IV. Arguments
                                A. Claimant’s Arguments
             Claimant argues that the Board erred by affirming the WCJ’s denial of
his Claim Petition where “the WCJ completely ignored the fact that [] Employer
failed to submit any medical evidence in opposition to the Claim Petition” and
“ignored the documentary evidence that was submitted by [] Claimant that clearly
supported the findings and testimony of his medical expert, Dr. Ratner.”
Claimant’s Br. at 12.
             Claimant contends that the WCJ’s determinations were based on
“mischaracterizations and inaccuracies in the findings of fact and credibility
determinations.” Claimant’s Br. at 19. Although “Claimant acknowledges that it
is generally improper to question such aspects of a decision on appeal . . . this case
presents an instance where the shortcomings of the decision led to . . . a denial that
is not warranted.” Id. Claimant adds that Dr. Ratner’s opinions are “particularly
credible and persuasive in light of [] Employer’s failure to submit any medical
evidence in opposition.” Claimant’s Br. at 20.
             Further, Claimant argues that he established an obvious injury caused
by his fall at work and that, in this regard, his testimony alone was sufficient to
meet his burden of proof. Claimant’s Br. at 21 (citing Calcara v. Workers’ Comp.
Appeal Bd. (St. Joseph Hosp.), 706 A.2d 1286, 1289 (Pa. Cmwlth. 1998) (where
“the causal connection is so clear that a lay person can see the connection . . . . the
claimant’s testimony is sufficient to connect the injury to the claimant's
employment, and additional medical testimony is not required”)). Thus, Claimant
seeks a reversal of the Board’s Order which affirmed the WCJ.




                                          7
                           B. Employer’s Arguments
            Citing Fotta v. Workmen’s Compensation Appeal Board (USX Corp.),
626 A.2d 1144 (Pa. 1993), Employer argues that “where a claimant suffers a
preexisting condition or where there are non-work[-]related factors affecting the
claimant’s condition, the claimant is required to produce an unequivocal medical
opinion supporting causation.” Employer’s Br. at 9. Employer further argues that
Claimant, here, failed to provide competent or credible medical testimony to
support his alleged December 4, 2017 disabling work injury and that the record
establishes Claimant fell on two occasions, one of which occurred on December
18, 2017, and that he did not report the second fall to Dr. Ratner. Employer argues
that “Dr. Ratner was admittedly ‘not sure’ if the second fall caused additional
symptoms or necessitated surgery” and that “Claimant presented no evidence []
regarding the extent to which each fall contributed to his alleged medical condition
and alleged disability.” Employer’s Br. at 10 (emphasis in original). Employer
cites Long v. Workers’ Compensation Appeal Board (Integrated Health Service,
Inc.), 852 A.2d 424 (Pa. Cmwlth. 2004), for the proposition that “[a] medical
opinion that is rendered where the expert does not have a complete grasp of the
medical history and/or injury occurrence can render the expert’s opinion
incompetent.” Employer’s Br. at 14. Employer adds that “[m]edical testimony
that is premised upon an inaccurate history is incompetent.” Employer’s Br. at 14-
15 (citing Newcomer v. Workmen’s Comp. Appeal Bd. (Ward Trucking Corp.), 692
A.2d 1062 (Pa. 1997)).
            Employer argues that Dr. Ratner is a family practitioner, not an
orthopedic surgeon or neurosurgeon, and that he “made it clear that he was ‘in no
way[,] shape[,] or form’ Claimant’s treating physician for the alleged work injury



                                         8
and that he had no idea what was going on with Claimant.” Employer’s Br. at 16
(citing Reproduced Record (R.R.) at 100a-02a, and 112a). Employer notes that Dr.
Ratner testified that “it was beyond his expertise to opine whether Claimant’s first
or second fall necessitated the cervical surgery,” stating “‘[y]ou are beyond my
areas of expertise. I can’t answer that.’” Employer’s Br. at 17-18 (citing R.R. at
123a-24a).
             Further, Employer notes that the Board did not accept Claimant’s
contention that the WCJ “capriciously disregarded Dr. Ratner’s testimony as [the]
WCJ thoroughly summarized the same and ‘painstakingly explained why she
deemed it not competent.’” Employer’s Br. at 23 (citing R.R. at 8a, 25a).
             Thus, Employer asks this Court to affirm the Board’s Order affirming
the WCJ’s denial of Claimant’s Claim Petition.
                                  V. Discussion
             “[T]he burden of proof in a claim petition rests on the claimant to
demonstrate not only that he has sustained a compensable injury but also that the
injury continues to cause disability throughout the pendency of the claim petition .
. . .” Innovative Spaces v. Workmen’s Comp. Appeal Bd. (DeAngelis), 646 A.2d
51, 54 (Pa. Cmwlth. 1994). “Generally, if there is no obvious relationship between
the disability and the work-related cause, unequivocal medical testimony is
required to meet the burden of proof.” Odd Fellow’s Home of Pa. v. Workmen’s
Comp. Appeal Bd. (Cook), 601 A.2d 465, 467 (Pa. Cmwlth. 1991).

      An obvious injury is one “which immediately manifests itself while
      [the c]laimant is in the act of doing the kind of heavy work which can
      cause such an injury.”

      A classic example would be the laborer who grabs his back in pain
      after lifting his shovel full with wet concrete. In such a case, the
      causal connection is so clear that a lay person can see the connection.

                                         9
      Under those circumstances, the claimant’s testimony is sufficient to
      connect the injury to the claimant’s employment, and additional
      medical testimony is not required.

Calcara, 706 A.2d at 1289 (quoting, in part, Davis v. Workmen’s Comp. Appeal
Bd. (United Parcel Serv.), 499 A.2d 703, 705 (Pa. Cmwlth. 1985)).
             Here, Claimant’s medical expert, Dr. Ratner, offered equivocal
testimony. The WCJ found that Dr. Ratner was not aware of Claimant’s second
fall and was not sure whether the second fall caused Claimant to experience
additional symptoms or require surgery. R.R. at 122a-23a. Dr. Ratner testified
that it was “beyond [his] area of expertise” to opine whether Claimant’s first or
second fall created the need for Claimant’s surgery. R.R. at 123a-24a. In addition,
the WCJ found that Dr. Ratner testified to not knowing the cause of Claimant’s
symptoms but that they “could be caused by the type of injury [] somebody would
have [from] falling down steps and striking [his] head . . . ” and that Claimant
“probably” had some preexisting arthritis and abnormal anatomy.           F.F. 2.e.
(emphasis added). As our Supreme Court has made clear, “[s]tatements that an
assigned cause ‘could have’ been the cause of the condition have repeatedly been
held to be legally insufficient.” Lewis v. Commonwealth, 498 A.2d 800, 803 (Pa.
1985) (internal citation omitted).
             Further, to the extent Claimant suggests that the absence of medical
evidence from Employer should be considered in the outcome of the present
matter, we disagree. Claimant bears the burden of proof on the Claim Petition and
absent an obvious injury, part of that burden includes establishing causation, an
injury, and continuing disability through unequivocal medical evidence.
             As to Claimant’s argument that his injury was obvious and did not
require medical testimony, again we disagree.      In the instant case, Claimant


                                        10
continued to work for some time after his alleged work injury.           In addition,
Claimant experienced another fall after the initial incident on December 4, 2017,
and there was at least some uncertainty about whether Claimant had preexisting
arthritis and/or abnormal anatomy and how that, or those, may have caused, or
factored into, his condition and need for surgery. Each of these factors tend to
detract from Claimant’s assertion that the December 4 incident was so obviously
the cause of his alleged work injury that a lay person could see the connection. In
these regards, Claimant’s injury was not analogous to the classic example of the
obvious injury that this Court addressed in Odd Fellow’s Home of Pennsylvania.
Here, Claimant required unequivocal medical evidence to substantiate his claim,
and as we addressed above, he did not present it.
                                 VI. Conclusion
            Per the foregoing analysis, we conclude that Claimant did not meet his
burden of proof on the Claim Petition.       Thus, we affirm the Board’s Order
affirming the Decision and Order of the WCJ that denied the Claim Petition.




                                             ______________________________
                                             J. ANDREW CROMPTON, Judge



Judge Fizzano Cannon did not participate in the decision of this case.




                                        11
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Eric P. Manson,                          :
                       Petitioner        :
                                         :
                  v.                     : No. 604 C.D. 2020
                                         :
Konica Minolta Business                  :
Solutions U.S.A., Inc.                   :
(Workers’ Compensation Appeal Board),    :
                        Respondent       :




                                    ORDER


           AND NOW, this 29th day of December 2021, the June 5, 2020 Order
of the Workers’ Compensation Appeal Board is AFFIRMED.




                                      ______________________________
                                      J. ANDREW CROMPTON, Judge